COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

LEE McFARLAND,


                            Appellant,

v.

JOHN D. ORY AND MARIA ORY,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00042-CV

Appeal from the

County Court

of Kaufman County, Texas

(TC#71,584CC)

MEMORANDUM OPINION

	Pending before the Court is Appellant's Unopposed Motion to Dismiss this appeal pursuant
to Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that the parties have agreed to a
compromise and have settled all claims surrounding the cause of action underlying the appeal.
Appellant's motion complies with the requirements of Rule 42.1(a)(2).
	We have considered the cause on the motion and conclude that the motion should be granted.
We dismiss the appeal.  In accordance with the parties' agreement, costs are taxed against the party
incurring same.  See Tex.R.App.P. 42.1(d).

						GUADALUPE RIVERA, Justice
March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.